DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 10, 24 and 26 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without disclosing how the “chance constraint” of claim 2 and 24 is implemented with the previous limitations, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The Examiner suggests including more claim language to clarify this limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the limitation "the flexible amount" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 19, 20, 23, 30, 32, 42 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamel et al. U.S. PGPub 2016/0033986.
Regarding claim 1, Kamel discloses an operation method for distributed generation from a plurality of generators (e.g. PV Panels), the method comprising the steps of: determining, using a forward looking matching algorithm, a matching matrix with elements m.sub.i,j denoting the fraction of generator i's predicted supply (e.g. forecasted energy resource) assigned to respective load j (e.g. facility among a plurality of facilities) of a plurality of loads such that a probability of meeting each load's associated power demand characteristic in a next supply cycle satisfies a threshold criterion (e.g. pg. 3, ¶48; pg. 5-6, ¶91-97; Fig. 1-2, wherein the matching of forecasted output and forecasted needs satisfies the condition of meeting power needs); and distributing power from the plurality of generators to the respective loads in accordance with the matching matrix (e.g. pg. 3, ¶48; pg. 5-6, ¶91-97; Fig. 1-2).
 	Regarding claim 8, Kamel discloses the method of claim 1, further comprising optimizing the determination of the matching matrix such that a predicted surplus of energy generated by the plurality of generators not assigned to a load is maximized, and sequentially admitting one or more additional loads (e.g. loads, microgrid or other facility receiving excess energy) having respective associated power demand characteristics when a surplus of distributed energy generation is determined in satisfying the threshold criterion (e.g. pg. 4, ¶65-66; pg. 5, ¶82; pg. 5-6, ¶91-97; Fig. 1-2).
 	Regarding claim 11, Kamel discloses the method of claim 1, further comprising adding one or more additional generators and repeating application of the matching algorithm (e.g. pg. 3, ¶48; pg. 5-6, ¶91-97; Fig. 1-2).
  	Regarding claim 19, Kamel discloses an operation method for distributed generation from a plurality of generators to a plurality of loads, the method comprising the steps of: applying a forward looking matching algorithm to the plurality of generators such that a probability of meeting an associated power demand characteristic of each of the plurality of loads satisfies a threshold criterion (e.g. pg. 3, ¶48; pg. 5-6, ¶91-97; Fig. 1-2); and sequentially admitting one or more additional loads having respective associated power demand characteristics when a surplus of distributed energy generation is determined while satisfying the threshold criterion (e.g. pg. 4, ¶65-66; pg. 5, ¶82; pg. 5-6, ¶91-97; Fig. 1-2).
 	Regarding claim 20, Kamel discloses the method of claim 19, wherein sequentially admitting the one or more additional loads comprises repeating application of the matching algorithm taking into account the respective additional loads and admitting a last added load unless a shortfall (e.g. lack of excess energy) of the distributed energy generation is determined from applying of the matching algorithm based on the last added load, wherein the generators comprise solar electricity generators and electrical production from the solar electricity generators is determined and measured through irradiation measurement means for eliminating or removing of an electrical measurement apparatus for measuring electrical production from the solar electricity generators (e.g. pg. 4, ¶65-66; pg. 5, ¶82; pg. 5-6, ¶91-97; Fig. 1-2).
 	Regarding claim 23, Kamel discloses an operation system for distributed generation from a plurality of generators, the system comprising a processing unit configured for applying a forward looking matching algorithm, wherein the algorithm is configured to determine a matching matrix with elements m.sub.i,j denoting a fraction of generator i's predicted supply assigned to respective load j of a plurality of loads such that a probability of meeting each load's associated power demand characteristic in a next supply cycle satisfies a threshold criterion (e.g. pg. 3, ¶48; pg. 5-6, ¶91-97; Fig. 1-2), and wherein a probability of meeting an associated power demand characteristic of each one of a plurality of loads satisfies the threshold criterion, and the processing unit is further configured for sequentially admitting one or more additional loads having respective associated power demand characteristics when a surplus of the distributed energy generation is determined while satisfying the threshold criterion (e.g. pg. 4, ¶65-66; pg. 5, ¶82; pg. 5-6, ¶91-97; Fig. 1-2).
 	Regarding claim 30, Kamel discloses the system of claim 23, wherein the processing unit is further configured for optimizing the determination of the matching matrix such that a predicted surplus of energy generated by the plurality of generators not assigned to a load is maximized, and wherein the processing unit is further configured for sequentially admitting one or more additional loads having respective associated power demand characteristics when a surplus of the distributed energy generation is determined in satisfying the threshold criterion (e.g. pg. 4, ¶65-66; pg. 5, ¶82; pg. 5-6, ¶91-97; Fig. 1-2).
 	Regarding claim 32, Kamel discloses the system of claim 30, wherein sequentially admitting the one or more additional loads comprises repeating application of the matching algorithm taking into account the respective additional loads and admitting a last added load unless a shortfall (e.g. no excess energy) of the distributed energy generation is determined from application of the matching algorithm based on the last added load (e.g. pg. 4, ¶65-66; pg. 5, ¶82; pg. 5-6, ¶91-97; Fig. 1-2).
 	Regarding claim 42, Kamel discloses the system of claim 23, wherein sequentially admitting the one or more additional loads comprises repeating application of the matching algorithm taking into account the respective additional loads and admitting a last added load unless a shortfall (e.g. no excess energy) of the distributed energy generation is determined from applying of the matching algorithm based on the last added load (e.g. pg. 4, ¶65-66; pg. 5, ¶82; pg. 5-6, ¶91-97; Fig. 1-2).
 	Regarding claim 45, Kamel discloses the system of claim 23, wherein the generators comprise solar electricity generators and electrical production from the solar electricity generators is determined and measured through irradiation measurement means for eliminating or removing of an electrical measurement apparatus for measuring electrical production from the solar electricity generators (e.g. pg. 4, ¶65-66; pg. 5, ¶82; pg. 5-6, ¶91-97; Fig. 1-2).
 	Regarding claim 47, Kamel discloses the system of claim 23, wherein the flexible amount comprises a range up to a predetermined maximum amount (e.g. pg. 4, ¶65-66; pg. 5, ¶82; pg. 5-6, ¶91-97; Fig. 1-2).

Allowable Subject Matter
Claims 12, 18, 33 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
July 30, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116